—In an action to recover unpaid common charges and related fees, the plaintiffs appeal, as limited by their brief, on the ground of inadequacy, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), dated May 19, 1999, as granted that branch of their motion which was for an award of an attorney’s fee in the sum of $250.
Ordered that the order is modified, as a matter of discretion, by deleting from the decretal paragraph thereof the sum of $250 and substituting therefor the sum of $750; as so modified, the order is affirmed, without costs or disbursements.
The court improvidently exercised its discretion in awarding *468an attorney’s fee only in the sum of $250 (see, Galakis v Galakis, 260 AD2d 431). The award is therefore modified by increasing the fee to the sum of $750. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.